DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Keenan on 1/14/2022.
The Specification in the application has been amended as follows: 
“This patent application is a U.S. National Stage application under 35 U.S.C. § 371 of International Application PCT/US16/60135 filed November 2, 2016, which claims the benefit of U.S. Provisional Patent Application No. 62/249,711, filed on November 2, 2015. This Application is also related to U.S. Application No. 14/479,607, filed on September 8, 2014, titled "Insulating Container" which is now U.S. Patent No. 9,139,352; U.S. Application No. 14/831,641 filed on August 20, 2015, titled “Insulating Container”; and U.S. Provisional Application No. 61/937,310, filed on February 7, 2014, titled “Insulating Device.”  All of the above applications are incorporated herein fully by reference.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON W SAN/Primary Examiner, Art Unit 3677